UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-5003


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER SARVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02254-TLW-2)


Submitted:   August 5, 2013                 Decided:   August 8, 2013


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tristan M. Shaffer, TRISTAN SHAFFER, ATTORNEY AT LAW, Chapin,
South Carolina, for Appellant.    William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Roger    Sarvis       appeals       the       156-month       sentence       he

received       after    he    pled    guilty       to    conspiring        to     distribute

several controlled substances, including oxycodone, in violation

of 21 U.S.C.A. § 846 (2006).                 Sarvis’ counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which

he    states    that    he    has    identified         no    meritorious         issues   for

appeal,         but      questions           whether          trial        counsel         was

unconstitutionally           ineffective      in     failing        to    object     to    the

Government’s drug weight calculations, which assertedly included

several     drug      quantities     that     Sarvis         and   his    wife     possessed

either legally or for their own personal use.

               Having    reviewed      the    record,         we    conclude       that    the

record does not “conclusively” demonstrate any such inefficacy,

and    we   therefore        decline    to        entertain        Sarvis’      ineffective

assistance claim.            United States v. Powell, 680 F.3d 350, 359

(4th Cir. 2012), cert. denied, 133 S. Ct. 376 (2012). 1

               Sarvis has filed a pro se supplemental brief in which

he asks to be resentenced and to receive a downward departure

under U.S. Sentencing Guidelines Manual § 5K1.1 (2012) because

he cooperated with the Government.                      But a court may revisit the


       1
        Such a claim is more appropriately                               raised    under    28
U.S.C.A. § 2255 (West Supp. 2013).



                                              2
Government’s   decision    not    to    file       a    motion    for    substantial

assistance only if the Government’s failure to do so was in

breach of an obligation under the plea agreement, or if its

decision was motivated by an unconstitutional motive or was not

rationally related to a legitimate government end.                       See Wade v.

United States, 504 U.S. 181, 185-86 (1992); United States v.

Butler, 272 F.3d 683, 686-87 (4th Cir. 2001).                         None of these

exceptions   are   at   issue    in    this    case,      and    it     follows   that

Sarvis’ arguments in this respect are without merit.

          Sarvis    also   contends         that   he    should    be    resentenced

because he was assigned responsibility for more drug weight than

he had anticipated when he pled guilty.                 But his sentence was in

fact based on his own stipulations as to the applicable adjusted

offense level.     Moreover, Sarvis was fully apprised at the time

of his plea that, at sentencing, the court could assign him

responsibility for a higher drug weight than he expected.                          His

claim is therefore without merit. 2

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the judgment of the district court.


     2
        Sarvis’ request that we accord his appeal the same
treatment as that received by an appellant in a separate appeal
is meritless, as the cases are procedurally and factually
dissimilar.



                                        3
This court requires that counsel inform Sarvis, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Sarvis requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Sarvis.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     4